        Case 3:20-cv-01161-MO        Document 27     Filed 09/11/20   Page 1 of 2




JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
BILLY J. WILLIAMS
United States Attorney
DAVID M. MORRELL
Deputy Assistant Attorney General
ALEXANDER K. HAAS
Director, Federal Programs Branch
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
ANDREW I. WARDEN (IN #23840-49)
Senior Trial Counsel
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel.: (202) 616-5084
Fax: (202) 616-8470

Attorneys for Defendants


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION



ELLEN ROSENBLUM, Oregon Attorney                   Case No. 3:20-cv-01161
General,
                                                   NOTICE OF WITHDRAWAL OF
              Plaintiff.                           APPEARANCE OF DAVID
                                                   MORRELL
       v.

JOHN DOES 1-10, et al.,

              Defendants.




NOTICE OF WITHDRAWAL OF APPEARANCE OF DAVID MORRELL
         Case 3:20-cv-01161-MO         Document 27      Filed 09/11/20     Page 2 of 2




       In accordance with Local Civil Rule 83-11(b), David Morrell hereby withdraws his

appearance on behalf of the Defendants in the above-captioned case because he is leaving the

Department of Justice on September 11, 2020, and will no longer have responsibility for this

case. Defendants will continue to be represented by other attorneys at the Department of Justice

who have entered appearances in this case.



Dated: September 11, 2020                    JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             BILLY J. WILLIAMS
                                             United States Attorney

                                             DAVID M. MORRELL
                                             Deputy Assistant Attorney General

                                             ALEXANDER K. HAAS
                                             Director, Federal Programs Branch

                                             BRIGHAM J. BOWEN
                                             Assistant Director, Federal Programs Branch

                                             /S/ Andrew I. Warden
                                             ANDREW I. WARDEN (IN #23840-49)
                                             Senior Trial Counsel
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20530
                                             Tel.: (202) 616-5084
                                             Fax: (202) 616-8470

                                             Attorneys for Defendants




NOTICE OF WITHDRAWAL OF APPEARANCE OF DAVID MORRELL – 1
